                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


ROBERT E. WILLIAMS,

                       Plaintiff,

vs.                                                          Case No.: 2:20-cv-463
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura

THE OHIO STATE UNIVERSITY
OFFICE OF STUDENT LIFE,

                       Defendant.


                                             ORDER

       On January 29, 2020, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that Plaintiff’s request to proceed in forma pauperis be granted

and that Plaintiff’s Complaint be dismissed for failure to state a claim upon which relief can be

granted. (See Report and Recommendation, Doc. 3). The parties were advised of their right to

object to the Report and Recommendation. This matter is now before the Court on Plaintiff’s

Objections to the Report and Recommendation. (See Doc. 4). The Court will consider the

matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       In his objections, Plaintiff generally objects to the recommended dismissal. He asks for

leniency because he is pro se, but otherwise fails to raise any specific objection to the Report and

Recommendation. Plaintiff’s general objections are not sufficient to preserve any issues for

review, and “[a] general objection to the entirety of the magistrate’s report has the same effects

as would a failure to objection.” Howard v. Sec’y of H.H.S., 932 F.2d 505, 509 (6th Cir. 1991).

Therefore, for the reasons stated in detail in the Report and Recommendation, this Court finds
that Plaintiff’s Objections are without merit and are hereby OVERRULED.

       The Report and Recommendation, Document 3, is hereby ADOPTED and AFFIRMED.

Plaintiff’s Complaint is hereby dismissed.

       The Clerk shall remove Documents 3 and 4 from the Court’s pending motions list. The

Clerk shall terminate this case.

               IT IS SO ORDERED.

                                                 /s/ George C. Smith__________________
                                                 GEORGE C. SMITH, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
